Citation Nr: 1517794	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran also presented testimony during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the electronic claims file.

After the hearing, the Veteran submitted additional evidence, including a January 2014 Vet Center report and additional lay statements, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the appeal.

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, and given that the record reflects possible psychiatric diagnoses other than PTSD, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Remand is necessary to provide the Veteran with a new examination taking into account the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  

After a VA examination in May 2013, an examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that he also did not have a mental disorder that conforms to DSM-IV criteria.  For cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  As it is unclear whether the Veteran would have a diagnosable mental disorder taking under DSM-V, remand is necessary.  

On remand updated treatment records should be obtained as necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding, relevant private and VA treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. After the above has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any current mental disorder, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should list all diagnosed mental disorders.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder arose during service or is otherwise related to service.  

Diagnoses should be rendered taking into account DSM-V.  A rationale for all opinions expressed should be provided.

3. The record should then be reviewed again.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

